Citation Nr: 1211038	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach condition

2.  Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Veteran represented by:	Joseph E. Winston, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1953 to August 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO), which denied the benefits sought on appeal.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issues of entitlement to service connection for diabetes mellitus, type II and a cardiac condition have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Additional development is warranted with respect to the Veteran's claims.

Although, as in the instant case, a veteran's stated claim may only seek service connection for "nerves", the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as "nerves" in this case, but he instead makes a general claim for compensation for the difficulties posed by his mental condition.  Id.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to "nerves", but it should instead encompass any relevant psychiatric diagnoses in the claims file.

Additionally, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claims for service connection, the record contains evidence of treatment for both an acquired psychiatric condition and a stomach disorder, specifically peptic ulcer disease and gastroesophageal reflux disease (GERD).  For example, a June 2010 private clinical note noted the Veteran's history of peptic ulcer and GERD, and VA records from as recently as March 2011 demonstrate that the Veteran has received treatment for acquired psychiatric conditions.  While the Board is mindful that the Veteran's full service treatment records are unavailable for review, the record contains the Veteran's lay statements regarding in-service onset of psychiatric and stomach-related symptoms.  Furthermore, the record contains a number of lay statements suggesting that the Veteran received treatment for his psychiatric and stomach conditions soon after his return from military service.  The Veteran has not been afforded with a VA examination of either of his conditions.  Accordingly, this case must be remanded for VA medical examinations to determine the nature of the Veteran's psychiatric and stomach conditions and whether such disabilities are related to service.

Further, the Veteran receives treatment at the VA Medical Center in Memphis, Tennessee.  The most recent VA treatment records from this facility are dated March 2011.  On remand, the RO must attempt to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the VA Medical Center in Memphis, Tennessee, dated from March 2011 to the present.  All efforts to obtain such VA records should be fully documented, and the VA facility must provide a negative response if such records are not available.

2.  Then, schedule the Veteran for VA medical examinations with examiners of appropriate expertise to determine the nature and etiology of the Veteran's stomach condition and psychiatric condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's stomach condition and acquired psychiatric condition, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's stomach condition and acquired psychiatric condition were incurred in or aggravated by the Veteran's active duty military service.

A complete rationale for all opinions reached should be provided.  If the examiner(s) is(are) unable to render any requested opinion he(she) should explain in detail why such opinion could not rendered.  

3.  Thereafter, the RO should readjudicate the Veteran's claims.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examinations and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

